Citation Nr: 0119770	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
for appellate review following adverse rating determinations 
by the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 2000 the Board denied service connection for a 
chronic cervical spine disability.  The Board remanded the 
remaining issues on appeal.  The veteran appealed the denial 
of service connection to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 13, 2000 Order, 
the Court vacated the Board's decision on service connection 
for a chronic cervical spine disability and remanded the 
issue to the Board.  

In June 1998, the veteran's representative entered a claim 
for service connection for a psychiatric disorder as 
secondary to the veteran's service-connected keloid scars.  
That claim was reiterated later during the processing of the 
current claims.  The Board observes that that veteran has 
been diagnosed with both depression and anxiety, and the RO 
never adjudicated a claim regarding a psychiatric disorder.  
That issue is referred back to the RO for adjudication and 
any other appropriate action.

The issues of entitlement to an increased evaluation for acne 
keloid scars of the chest and face (jaw(s)), and the issue of 
entitlement to a compensable evaluation for acne keloid scars 
of the shoulders and back remain part of the July 2000 
remand.  That development should be completed taking into 
account the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REMAND

In the July 2000 decision, the Board denied the claim of 
entitlement to service connection for a chronic cervical 
spine disability as not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.   

The veteran's service medical records reflect that he was 
treated for cervical strain and /or pain on multiple 
occasions from 1979 to 1981.  The veteran's VA medical 
records from 1982 to 1994 do not disclose any complaints 
regarding, or treatment for a neck disorder.

VA medical records from November 1997 to December 1999 
reflect treatment for neck pain or strain with an examiner's 
assessment of fibromyalgia secondary to cervical strain in 
service.  X-rays were interpreted as showing mild 
degenerative joint disease in the cervical spine.  

The veteran underwent private medical examination in December 
1997 at which time he gave a history of falls during martial 
arts training in 1979 resulting in neck injuries and chronic 
intermittent neck pain since that time.  On another 
examination by the same private physician in late January 
1998, the veteran reported that the "work-related stress in 
his job as a corrections officer probably contributes to his 
symptoms."  He subsequently received chiropractic treatment 
in January and March 1998 during which he repeated his 
history of injury in service.  An August 1998 magnetic 
resonance imaging (MRI) report revealed findings of small 
posterior central disc protrusions in the cervical spine.  

The appellant was afforded a Central Office hearing before 
the undersigned Board Member in February 2000.  At such 
hearing, he testified that two private physicians had 
connected his current neck disability to his in-service 
injury and that two VA health care providers had done the 
same thing.  Transcript, February 2000.

In the Joint Motion for Remand the parties agreed that the 
veteran identified VA and private medical opinions that would 
substantiate his claim for service connection, but not all 
these records were obtained.  The parties determined that 
there was an obligation imposed upon the Secretary under 38 
U.S.C. § 5103(a) to notify the veteran of what is necessary 
to complete his application for service connection.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The evidence shows that the veteran was treated for neck 
problems during active service.  The evidence also shows that 
the veteran has a current cervical spine disability.  The 
most recent VA and private medical records include 
assessments of chronic cervical strain, fibromyalgia 
secondary to cervical strain in service, neck pain, facet 
dysfunction with myofascial syndrome, cervical degenerative 
disc disease and myofascial pain syndrome with posterior and 
anterior joint dysfunction.  Finally there are statements and 
testimony from the veteran that he has had ongoing symptoms.  
In this case there is competent evidence that the claimant 
has a current disability and evidence that indicates that the 
disability or symptoms may be associated with the veteran's 
active service.  However, the medical evidence remains 
unclear as to the proper diagnosis and the evidence does not 
contain sufficient medical evidence to make a decision on the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In the Joint Motion for Remand the parties also agreed that 
the veteran should be provided the opportunity to submit 
additional evidence and argument regarding his claim.  See 
Holland V. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to his 
cervical spine disability that have not 
already been obtained.  In the Joint 
Motion for Remand the parties agreed that 
the veteran identified VA and private 
medical opinions that would substantiate 
his claim for service connection.  The RO 
should request the veteran to provide 
information as to the specific health 
care provider and approximate date on 
which an opinion associating his current 
neck problems with his service was given 
by that provider; if records for the 
provider and date given by the veteran do 
not contain any such opinion, the RO 
should notify the veteran of his 
responsibility to provide such 
information.  The RO should also make 
reasonable efforts to obtain legible 
copies of the veteran's medical records 
from any other sources adequately 
identified whose records have not 
previously been secured.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the records sought, it shall notify the 
veteran that it has been unable to obtain 
such records by identifying the records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claim.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
cervical spine disability.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the medical specialist prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  

Any further indicated special studies 
should be conducted.  The medical 
specialist should review the veteran's 
complete military, medical, social and 
occupational history.  

Upon completion of the above and 
examination of the veteran, the medical 
specialist should answer the following 
questions:

(a) Does the veteran have a current 
cervical spine disability or 
disabilities, and if so, what is 
its/their nature?  

(b) Is it at least as likely as not that 
any current cervical spine disability 
or disabilities had its/their onset 
during active military service or 
is/are otherwise related to the neck 
problems shown in service?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a chronic 
cervical spine disability.  

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, pertinent to the 
issue currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


